Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: in the latter part of para 40 of applicant’s PG-PUB, it appears that multiple instances of “G3” should instead read “G2.”  
Appropriate correction is required.

Claim Objections
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1 and 3-5 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/832957 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 3-5 of the instant application is/are anticipated by claims 1-8 of 16/832957.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masuda (US 2013/0229458 A1) (hereinafter Masuda 1).
Regarding claim 1, Masuda 1 discloses a printing apparatus comprising: 

a head configured to discharge ultraviolet-curable ink onto the printing medium (13, Figs. 3A-3B); 
an ultraviolet light irradiation unit disposed downstream of the head in a transport direction of the printing medium (H, Figs. 3A-3B); 
a suction unit (22, Figs. 3A-3B) provided with a suction port (22a1, Figs. 3A-3B) for suction mist of the ink (see Figs. 3A-3B), the suction port being provided between the head and the ultraviolet light irradiation unit in the transport direction (see Figs. 3A-3B); and 
a gap reducing portion (V, Figs. 3A-3B and paras 43-46) disposed in a gap (A gap exists between the top part of head 13 and the top part of suction unit 22, Fig. 3B.) between the head and the suction unit in the transport direction (see Figs. 3A-3B) and configured to at least partially close the gap by a first region being in contact with the suction unit (region of V in contact with 22, Fig. 3A) and a second region, located upstream of the first region in the transport direction, being in contact with the head (lateral portion of V that is in contact with the side of head 13, Fig. 3A), wherein 
in response to the suction unit suctioning the mist while the head discharges the ink onto the printing medium to be transported, air flow traveling in a direction opposite to the transport direction is generated in an opposing region where the ultraviolet light irradiation unit and the printing medium oppose each other (see Fig. 3A and paras 44-46).
Regarding claim 2, Masuda 1 further discloses the printing apparatus according to claim 1, wherein: the second region of the gap reducing portion makes contact with .
Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Masuda et al. (US 2020/0307221 A1) (hereinafter Masuda 2).
The applied reference has a common applicant and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Masuda 2 discloses a printing apparatus comprising: 
a transport unit for a printing medium (see Fig. 2); 
a head configured to discharge ultraviolet-curable ink onto the printing medium (31, Fig. 6); 
an ultraviolet light irradiation unit disposed downstream of the head in a transport direction of the printing medium (41, Fig. 6); 

a gap reducing portion (80, Fig. 6 and para 85) disposed in a gap (see Fig. 6) between the head and the suction unit in the transport direction (see Fig. 6) and configured to at least partially close the gap by a first region being in contact with the suction unit (81, Fig. 6) and a second region, located upstream of the first region in the transport direction, being in contact with the head (82, Fig. 6), wherein 
in response to the suction unit suctioning the mist while the head discharges the ink onto the printing medium to be transported, air flow traveling in a direction opposite to the transport direction is generated in an opposing region where the ultraviolet light irradiation unit and the printing medium oppose each other (see Fig. 6 and paras 83-88).
Regarding claim 3, Masuda 2 further discloses the printing apparatus according to claim 1, wherein: the transport unit is configured to transport the printing medium in a plurality of transport modes of different transport speeds (see paras 41 and 84-147); and air flow traveling in the direction opposite to the transport direction is generated in the opposing region in any of the transport modes (see paras 41 and 84-147).
Regarding claim 4, Masuda 2 further discloses the printing apparatus according to claim 3, wherein the suction unit is configured to suction in a plurality of suction modes of different suction strengths, and the suction mode is configurable according to the transport mode (see paras 65-82).
claim 5, Masuda 2 further discloses the printing apparatus according to claim 3, wherein, even in a maximum transport speed mode among the transport modes, the gap reducing portion at least partly closes the gap such that air flow traveling in the direction opposite to the transport direction is generated in the opposing region (see paras 41 and 84-147).

Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN SEO whose telephone number is (571)270-1327.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Justin Seo

/JUSTIN SEO/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

February 27, 2021